UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard Wellesley ® Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard Wellesley Income Fund Investor Shares 6.46% Admiral™ Shares 6.51 Wellesley Income Composite Index 6.07 Mixed-Asset Target Allocation Conservative Funds Average 4.71 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $24.82 $25.28 $0.428 $0.679 Admiral Shares 60.12 61.24 1.060 1.646 1 Chairman’s Letter Dear Shareholder, As stock prices generally kept climbing and bond returns were positive, Vanguard Wellesley Income Fund returned more than 6% for the six months ended March 31, outperforming its comparative standards. Unlike most balanced funds, Wellesley is bond-heavy, allocating 60% to 65% of its assets to fixed income. Stocks of companies with above-average dividend yields—and those expected to boost their dividends—represent the balance of the portfolio. This asset allocation is designed to meet the fund’s triple objectives of providing long-term growth of income, a high and sustainable level of current income, and moderate long-term capital appreciation. After seesawing during the six months, the fund’s 30-day SEC yields finished a bit lower than they started. At the end of March, the yields were 2.49% for Investor Shares and 2.56% for Admiral Shares, compared with 2.75% and 2.82%, respectively, at the end of September. Despite some recent choppiness, U.S. stocks were productive The new fiscal year got off to a rocky start with the federal government shutdown in October. In December, however, two developments helped to remove uncertainty, which is often 2 a scourge of both stock and bond markets. Congress passed a two-year bipartisan budget agreement that provided more predictability about federal spending. And the Federal Reserve ended a long guessing game by announcing that the first scale-back, or “tapering,” of its stimulative bond-buying program would begin in January. The broad U.S. stock market returned about 12% for the six months ended March 31. Aside from a setback in January and some bumps in March, the market advanced each month. Corporate earnings, for the most part, continued to rise as the U.S. economy showed modest growth. While the Fed’s bond-buying has helped support the market for several years, monthly cuts since January, and remarks by Fed officials, created some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where there’s been some improvement in the Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 economy, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed some lost ground following a difficult stretch Over the six months , the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of calendar-year 2013. The yield of the 10-year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end, but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As noted recently by the new head of our Fixed Income Group, Greg Davis, long-term investors can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.88% The fund expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 Municipal bonds returned 3.65% for the six months, another major improvement over calendar-year 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for some issuers. For money market and savings accounts, returns remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average Sources: Vanguard and Lipper, a Thomson Reuters Company. 5 International bond markets (as measured by the Barclays Global Aggregate Index ex USD, unhedged for currency exposure) returned 2.05%. Wellesley’s stocks took the lead, while bonds provided support The equity portion of Wellesley’s portfolio returned more than 12%, outpacing the 11.60% return of its benchmark, the FTSE High Dividend Yield Index. All ten industry groups advanced, five with double-digit gains. Health care and financials, the largest industry groups in your fund, posted some of the highest returns, in the range of 16% to 17%. The fund’s utilities and information technology holdings also returned about 16%. Utilities have traditionally been a focus for income- and value-oriented investing strategies, but technology stocks are relative newcomers, arriving as more tech companies began to pay dividends or increased their payouts in recent years. Together, these four sectors contributed about two-thirds of the return of the equity portfolio. The advisor’s stock selections boosted performance compared with the benchmark index in several sectors, especially health care and consumer staples. An above-benchmark commitment to major pharmaceutical firms was particularly rewarding; these companies have been buoyed, in part, by advances in genetically targeted treatments for diseases. Overall results were held back, however, by some disappointments among industrials, including makers of equipment and machinery. Your fund’s portfolio of investment-grade bonds performed in line with the 3.08% return of its benchmark, the Barclays U.S. Credit A or Better Bond Index. Generating a reasonable level of current income from highly rated bonds in a period of low interest rates remains a challenge. The corporate bonds that make up the bulk of Wellesley’s fixed income holdings typically yield at least a bit more than U.S. Treasuries. In the fiscal half-year, bonds with longer maturities tended to outperform others as short-term interest rates rose. The advisor’s corporate bond selections, especially among industrials, were rewarding. The Advisor’s Report that follows this letter provides additional details about the fund’s management during the half-year. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania Professor Philip Tetlock noted: “As a whole, experts [are] slightly more accurate than the proverbial dart-throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and 6 capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for example, the return of U.S. stocks. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/research.) Our forecasts acknowledge that no one can envision every scenario. And that underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2014 Advisor’s Report Vanguard Wellesley Income Fund returned 6.46% for Investor Shares and 6.51% for Admiral Shares in the six months ended March 31, 2014. The composite benchmark, which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 6.07%. The investment environment Stock markets in the United States and abroad posted solid returns during the semiannual period. Gains exceeded 12% for the S&P 500 Index, 9% for the MSCI World Index, and 6% for the MSCI EAFE Index. The broad fixed income market also rose: The Barclays U.S. Aggregate Bond Index returned 1.70%. The yield on the 10-year U.S. Treasury note rose modestly, beginning the period at 2.63% and ending at 2.72%. The Treasury curve steepened slightly as longer-term yields rose more than short-term yields. Bond market volatility was elevated, as the Federal Reserve’s discussion of tapering its asset purchases amplified investors’ responses to the flow of news about the economy. The rise in interest rates over the past year has dampened residential real estate activity, reminding us of the fragility of this important sector of the U.S. economy. Clouding the outlook, severe weather in many parts of the country slowed business activity and left the underlying growth trends in question. The factors affecting corporate bond credit quality and valuations remained favorable as companies continued to enjoy low borrowing costs, ample access to the capital markets, and investor demand for yield. This demand is particularly strong at both the short end of the yield curve, where money market yields still hover near zero, and at the long end of the curve, where pension plans seek to immunize their future obligations to pensioners. The corporate sector is not without its risks, however, as companies pursue more shareholder-friendly activities, such as share buybacks and dividend increases, and also corporate activities, such as large acquisitions and divestitures, that can meaningfully alter their creditworthiness. We also note an increase in shareholder activism that might have an impact on creditworthiness. The fund’s successes The fixed income portion of the Wellesley Income Fund generated a positive return in line with its benchmark of highly rated corporate bonds. Security selection within the corporate sector was favorable, especially among industrial issuers; our selections of bonds in the communications, consumer, and technology subsectors were among the most helpful to relative performance. Credit selection in banking also contributed. Our shorter duration and yield-curve positioning during the period enhanced performance modestly in an environment of increasing bond yields. 8 Within the stock portfolio, which outperformed its equity benchmark, security selection in health care and utilities contributed to relative returns. In health care, AstraZeneca and Merck were among our top performers. Shares of AstraZeneca jumped after management offered 2017 revenue guidance that was ahead of consensus estimates, while Merck benefited from investors’ improving view of the large opportunity offered by the company’s immuno-oncology program. In utilities, our positions in National Grid and NextEra Energy outperformed. National Grid, an international electricity and gas company, posted solid earnings driven by strong performance in its U.K. networks, especially interconnectors and gas distribution. NextEra reported 2013 earnings in line with expectations and provided a favorable outlook for earnings-per-share growth, sending the stock higher. The company has benefited from strength in its energy resources business and its Florida Power & Light division. Relative performance within consumer staples was also positive because the fund did not own several benchmark laggards, including Coca-Cola and Wal-Mart. The fund’s shortfalls Our selection among taxable municipal revenue bonds hindered the fixed income portfolio’s performance relative to its benchmark. Correspondingly, our allocations to U.S. government bonds and agency mortgage-backed securities (MBS), which are not included in the benchmark and which we use as sources of liquidity, also weighed on relative performance. In the stock portfolio, the industrial and consumer discretionary sectors were the largest detractors from relative performance. Within industrials, Stanley Black & Decker and Schneider Electric hurt results. Shares of Stanley Black & Decker underperformed after the company reported third-quarter revenues below consensus estimates and provided disappointing guidance. Although the company has made some progress in its restructuring efforts, the developments were not as favorable as we would like to see. We eliminated the stock in favor of other, more attractive opportunities. Schneider Electric underperformed after the company reported disappointing quarterly revenue and cut its sales guidance for the full year. Within consumer discretionary, our positions in Mattel and Thomson Reuters underperformed. Subpar earnings results led to weakness in Mattel’s shares, while shares of Thomson Reuters fell after the company posted weak fourth-quarter earnings and gave an underwhelming 2014 outlook. The fund’s positioning We shortened the duration of the bond portfolio relative to the benchmark during the six months, after beginning with a 9 nearly neutral duration posture. Over time, we expect interest rates to rise as the U.S. recovery lengthens and broadens and less government involvement becomes more likely. With this as our foundation, we are biased toward reducing the portfolio’s interest rate sensitivity. We believe that increases to risk premiums caused by tight liquidity could create opportunities to add to fixed income risk sectors in general and to credit-sensitive assets in particular, as corporate fundamentals still look favorable. We view the U.S. corporate bond sector favorably because it has weathered the economic cycle relatively well and investment-grade issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity. We will maintain some exposure to Treasuries for the foreseeable future. In addition to being extremely liquid, Treasury notes would provide a degree of downside protection should the economic cycle take an unexpected turn for the worse. We also have and expect to maintain a substantial out-of-benchmark allocation to MBS, which offer attractive risk-adjusted yields and much better liquidity than corporate bonds. Within the equity portfolio, our largest overweight sector positions are in health care and financials, and our largest underweightings are in information technology and consumer discretionary. In absolute terms, health care stocks were the largest sector weighting at the end of March. Significant equity purchases during the past six months included Diageo, Enbridge, and Eli Lilly. We also added to our positions in Exxon Mobil and Verizon Communications. We eliminated our positions in 3M and Illinois Tool Works due to insufficient yield, sold out of Dominion Resources because of valuation, and eliminated Stanley Black & Decker and BP because of eroding fundamentals. Respectfully, John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, llp April 11, 2014 10 Wellesley Income Fund Fund Profile As of March 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.49% 2.56% Equity and Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 63 390 3,674 Median Market Cap $98.3B $128.3B $43.7B Price/Earnings Ratio 16.4x 16.1x 20.1x Price/Book Ratio 2.7x 2.5x 2.6x Return on Equity 19.8% 20.8% 17.2% Earnings Growth Rate 9.9% 10.5% 12.4% Dividend Yield 3.2% 3.1% 1.9% Foreign Holdings 6.3% 0.0% 0.0% Turnover Rate (Annualized) 58% — — Short-Term Reserves 0.6% — — Fixed Income Characteristics Barclays Credit Barclays A or Aggregate Better Bond Fund Index Index Number of Bonds 740 3,039 8,732 Yield to Maturity (before expenses) 2.6% 2.6% 2.4% Average Coupon 3.8% 3.9% 3.3% Average Duration 6.0 years 6.5 years 5.7 years Average Effective Maturity 8.9 years 9.3 years 7.7 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.97 0.61 Beta 1.02 0.28 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Johnson & Johnson Pharmaceuticals 4.3% Wells Fargo & Co. Diversified Banks 4.2 Merck & Co. Inc. Pharmaceuticals 4.1 Microsoft Corp. Systems Software 4.0 Chevron Corp. Integrated Oil & Gas 3.8 Exxon Mobil Corp. Integrated Oil & Gas 3.6 JPMorgan Chase & Co. Diversified Banks 3.6 Verizon Communications Integrated Inc. Telecommunication Services 3.5 Kraft Foods Group Inc. Packaged Foods & Meats 3.2 Eaton Corp. plc Electrical Components & Equipment 2.9 Top Ten 37.2% Top Ten as % of Total Net Assets 14.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. 11 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 4.4% 5.9% 12.8% Consumer Staples 14.0 13.5 8.4 Energy 11.4 11.8 9.4 Financials 15.7 12.8 17.6 Health Care 17.2 11.4 13.0 Industrials 11.1 11.5 11.5 Information Technology 12.1 16.6 18.1 Materials 3.6 4.1 3.9 Telecommunication Services 4.4 5.1 2.2 Utilities 6.1 7.3 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 4.0% Commercial Mortgage-Backed 0.5 Finance 26.0 Foreign 2.1 Government Mortgage-Backed 8.7 Industrial 35.9 Treasury/Agency 13.2 Utilities 4.8 Other 4.8 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 22.4% Aaa 5.2 Aa 13.2 A 43.6 Baa 15.6 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended March 31, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 7.75% 13.21% 4.18% 3.01% 7.19% Admiral Shares 5/14/2001 7.84 13.29 4.28 3.01 7.29 See Financial Highlights for dividend and capital gains information. 13 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.375% 9/30/18 616,100 610,808 1.7% United States Treasury Note/Bond 2.875% 5/15/43 688,560 600,879 1.6% United States Treasury Note/Bond 1.500% 6/30/16 314,200 320,826 0.9% United States Treasury Note/Bond 0.250% 11/30/15 260,000 259,839 0.7% United States Treasury Note/Bond 0.250% 9/30/15 256,000 256,079 0.7% United States Treasury Note/Bond 0.375% 6/30/15 222,700 223,292 0.6% 1 United States Treasury Note/Bond 0.250%–3.750% 10/31/14–11/15/43 519,234 515,368 1.4% 2,787,091 7.6% Agency Notes † 131,499 0.4% Conventional Mortgage-Backed Securities Fannie Mae Pool 2.500% 3/1/27–1/1/29 10,939 10,945 0.0% 2,3,4 Fannie Mae Pool 3.500% 4/1/44 473,800 476,463 1.3% 2,3,4 Fannie Mae Pool 4.000% 4/1/44 262,000 272,233 0.7% Freddie Mac Gold Pool 4.000%–5.500% 6/1/18–4/1/44 1,096,079 1,170,919 3.3% Conventional Mortgage- Backed Securities—Other † 8,735 0.0% 1,939,295 5.3% Nonconventional Mortgage-Backed Securities Fannie Mae REMICS 3.500%–4.000% 9/25/29–5/25/31 20,111 20,377 0.1% Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 81,301 82,987 0.2% 103,364 0.3% Total U.S. Government and Agency Obligations (Cost $4,922,064) 4,961,249 13.6% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Asset-Backed/Commercial Mortgage-Backed Securities 3 Banc of America Commercial Mortgage Trust 2006-2 5.731% 5/10/45 12,360 13,349 0.0% 3 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 15,090 16,276 0.1% 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 9,000 9,740 0.0% Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 18,000 18,489 0.1% 3 Merrill Lynch Mortgage Trust 2006-C1 5.657% 5/12/39 10,965 11,809 0.0% 3 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 10,000 10,333 0.0% 5 Asset-Backed/Commercial Mortgage- Backed Securities—Other † 793,398 2.2% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $871,794) 873,394 2.4% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–5.875% 3/17/16–1/21/44 335,245 358,529 1.0% Bank One Corp. 7.750% 7/15/25 25,000 32,144 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,704 0.0% Citigroup Inc. 1.750%–8.500% 1/15/15–11/7/43 373,979 410,958 1.1% Goldman Sachs Group Inc. 2.900%–7.500% 2/7/16–2/1/41 355,475 396,857 1.1% JPMorgan Chase & Co. 2.000%–6.300% 9/15/14–8/16/43 345,010 373,474 1.0% Merrill Lynch & Co. Inc. 6.110%–6.875% 4/25/18–1/29/37 62,000 71,255 0.2% Morgan Stanley 2.125%–7.300% 5/13/14–4/1/32 383,919 422,022 1.2% Wachovia Bank NA 4.800% 11/1/14 19,640 20,131 0.1% Wachovia Corp. 5.750%–6.605% 2/1/18–10/1/25 24,500 28,530 0.1% Wells Fargo & Co. 2.625%–5.625% 10/1/14–1/15/44 324,310 342,349 0.9% 5 Banking—Other † 1,808,290 4.9% Brokerage † 7,524 0.0% Finance Companies (1.1%) General Electric Capital Corp. 3.100%–6.875% 2/11/21–1/10/39 353,596 411,316 1.1% 5 Insurance † 854,779 2.4% 5 Real Estate Investment Trusts † 188,696 0.5% 5,744,558 15.7% Industrial Basic Industry † 243,936 0.7% Capital Goods Eaton Corp. 5.300%–6.500% 3/15/17–6/1/25 30,000 34,010 0.1% General Electric Co. 2.700%–4.125% 10/9/22–10/9/42 21,940 21,188 0.1% 5 Capital Goods—Other † 522,709 1.4% Communication AT&T Inc. 1.400%–6.550% 8/15/15–8/15/41 277,280 294,293 0.8% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 30,867 0.1% 15 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Verizon Communications Inc. 3.000%–6.550% 4/1/16–9/15/43 303,965 338,104 0.9% Verizon New Jersey Inc. 8.000% 6/1/22 14,585 18,035 0.0% Verizon Virginia LLC 7.875% 1/15/22 16,000 19,438 0.1% 5 Communication—Other † 1,067,406 2.9% 5 Consumer Cyclical † 1,347,077 3.7% Consumer Noncyclical Johnson & Johnson 6.730% 11/15/23 15,000 19,220 0.1% Kraft Foods Group Inc. 2.250%–5.000% 6/5/17–6/4/42 57,895 58,866 0.1% Merck & Co. Inc. 1.300%–4.150% 5/18/18–5/18/43 94,670 94,645 0.2% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 20,437 0.1% Pfizer Inc. 3.000%–6.200% 3/15/19–6/15/23 68,600 72,822 0.2% Philip Morris International Inc. 2.500%–4.500% 3/26/20–8/21/42 99,740 98,549 0.3% 5 Roche Holdings Inc. 6.000% 3/1/19 25,468 29,863 0.1% Wyeth LLC 5.950% 4/1/37 15,000 18,155 0.0% 5 Consumer Noncyclical—Other † 2,193,523 6.0% Energy Chevron Corp. 3.191% 6/24/23 42,875 42,496 0.1% Texaco Capital Inc. 8.625% 4/1/32 25,000 37,603 0.1% 5 Energy—Other † 530,425 1.5% 5 Other Industrial † 70,073 0.2% Technology Microsoft Corp. 3.000%–4.500% 10/1/20–10/1/40 41,710 43,536 0.1% Technology—Other † 423,388 1.2% 5 Transportation † 234,309 0.6% 7,924,973 21.7% Utilities 5 Electric † 932,593 2.5% 5 Natural Gas † 134,084 0.4% 1,066,677 2.9% Total Corporate Bonds (Cost $13,961,868) 14,736,208 40.3% 5 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $438,116) † 455,119 1.2% Taxable Municipal Bonds (Cost $928,991) † 1,060,160 2.9% Shares Common Stocks Consumer Discretionary McDonald’s Corp. 2,496,720 244,754 0.7% Mattel Inc. 3,551,070 142,433 0.4% Consumer Discretionary—Other † 229,966 0.6% 617,153 1.7% Consumer Staples Kraft Foods Group Inc. 7,926,786 444,693 1.2% Philip Morris International Inc. 3,461,000 283,352 0.8% Unilever NV 5,723,330 235,343 0.6% Sysco Corp. 5,073,640 183,311 0.5% Diageo plc ADR 1,151,700 143,490 0.4% Consumer Staples—Other † 668,613 1.8% 1,958,802 5.3% 16 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Energy Chevron Corp. 4,501,560 535,280 1.5% Exxon Mobil Corp. 5,228,270 510,697 1.4% Royal Dutch Shell plc Class B 5,418,631 211,548 0.6% ConocoPhillips 2,759,910 194,160 0.5% Enbridge Inc. 3,117,800 141,891 0.4% 1,593,576 4.4% Financials Wells Fargo & Co. 11,946,562 594,222 1.6% JPMorgan Chase & Co. 8,268,950 502,008 1.4% Marsh & McLennan Cos. Inc. 6,176,230 304,488 0.8% BlackRock Inc. 845,380 265,855 0.7% M&T Bank Corp. 1,914,600 232,241 0.7% Financials—Other † 297,018 0.8% 2,195,832 6.0% Health Care Johnson & Johnson 6,175,730 606,642 1.7% Merck & Co. Inc. 10,086,390 572,604 1.6% Roche Holding AG 1,135,325 341,465 1.0% Pfizer Inc. 9,462,397 303,932 0.8% Bristol-Myers Squibb Co. 3,052,300 158,567 0.4% AstraZeneca plc ADR 2,428,760 157,578 0.4% Eli Lilly & Co. 2,605,400 153,354 0.4% Health Care—Other † 117,775 0.3% 2,411,917 6.6% Industrials Eaton Corp. plc 5,369,330 403,344 1.1% General Electric Co. 14,751,220 381,909 1.1% Schneider Electric SA 2,460,988 218,110 0.6% United Parcel Service Inc. Class B 1,791,050 174,412 0.5% Lockheed Martin Corp. 914,450 149,275 0.4% Industrials—Other † 231,074 0.6% 1,558,124 4.3% Information Technology Microsoft Corp. 13,830,490 566,912 1.5% Analog Devices Inc. 6,609,880 351,249 1.0% Intel Corp. 11,060,510 285,472 0.8% Cisco Systems Inc. 9,674,720 216,810 0.6% Information Technology—Other † 276,550 0.7% 1,696,993 4.6% Materials Dow Chemical Co. 3,856,480 187,386 0.5% EI du Pont de Nemours & Co. 2,583,650 173,363 0.5% Materials—Other † 138,677 0.4% 499,426 1.4% Telecommunication Services Verizon Communications Inc. 10,204,254 485,416 1.3% AT&T Inc. 3,242,485 113,714 0.3% Telecommunication Services—Other † 13,750 0.1% 612,880 1.7% 17 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Utilities National Grid plc 21,789,972 299,432 0.8% Xcel Energy Inc. 5,993,460 181,961 0.5% NextEra Energy Inc. 1,820,190 174,047 0.5% Northeast Utilities 3,684,160 167,629 0.4% Utilities—Other † 32,858 0.1% 855,927 2.3% Total Common Stocks (Cost $9,643,361) 14,000,630 38.3% Face Maturity Amount Coupon Date ($000) Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 3/31/14, Repurchase Value $66,300,000, collateralized by Federal National Mortgage Assn. 3.073%–4.500%, 8/1/42–12/1/43, with a value of $67,626,000) 0.080% 4/1/14 66,300 66,300 0.2% Barclays Capital Inc. (Dated 3/31/14, Repurchase Value $216,000,000, collateralized by U.S. Treasury Note/Bond 0.625%–1.500%, 6/30/16–8/15/16, with a value of $220,320,000) 0.060% 4/1/14 216,000 216,000 0.6% Deutsche Bank Securities, Inc. (Dated 3/31/14, Repurchase Value $34,200,000, collateralized by U.S. Treasury Note/Bond 0.750%, 3/15/17, with a value of $34,884,000) 0.120% 4/1/14 34,200 34,200 0.1% HSBC Bank USA (Dated 3/31/14, Repurchase Value $35,600,000, collateralized by Federal National Mortgage Assn. 3.500%–4.000%, 2/1/42–5/1/42, with a value of $36,314,000) 0.080% 4/1/14 35,600 35,600 0.1% RBC Capital Markets LLC (Dated 3/31/14, Repurchase Value $68,500,000, collateralized by Government National Mortgage Assn. 3.500%, 11/20/42, with a value of $69,870,000) 0.120% 4/1/14 68,500 68,500 0.2% 18 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets RBS Securities, Inc. (Dated 3/31/14, Repurchase Value $273,400,000, collateralized by U.S. Treasury Note/Bond 0.500%–4.250%, 08/15/14–4/30/15, with a value of $278,870,000) 0.050% 4/1/14 273,400 273,400 0.7% 694,000 1.9% U.S. Government and Agency Obligations United States Treasury Bill 0.046% 4/24/14 200,000 199,996 0.6% Total Temporary Cash Investments (Cost $893,994) 893,996 2.5% Total Investments (Cost $31,660,188) 36,980,756 101.2% Other Assets and Liabilities Other Assets 1,495,383 4.1% Liabilities 7 (1,935,728) (5.3%) (440,345) (1.2%) Net Assets 36,540,411 100.0% Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 36,980,756 Receivables for Investment Securities Sold 1,174,913 Other Assets 320,470 Total Assets 38,476,139 Liabilities Payables for Investment Securities Purchased 1,843,968 Other Liabilities 7 91,760 Total Liabilities 1,935,728 Net Assets 36,540,411 19 Wellesley Income Fund At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 30,944,391 Overdistributed Net Investment Income (32,617) Accumulated Net Realized Gains 298,502 Unrealized Appreciation (Depreciation) Investment Securities 5,320,568 Futures Contracts 8,407 Foreign Currencies 1,160 Net Assets 36,540,411 Investor Shares—Net Assets Applicable to 463,770,789 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,723,467 Net Asset Value Per Share—Investor Shares $25.28 Admiral Shares—Net Assets Applicable to 405,269,151 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 24,816,944 Net Asset Value Per Share—Admiral Shares $61.24 See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 Securities with a value of $ ,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 2 The issuer was placed under federal conservatorship in September 200
